UNITED STATES ARMY COURT OF CRIMINAL APPEALS

                                   Before
                        HOLDEN, HOFFMAN, and SULLIVAN
                          Appellate Military Judges

                           UNITED STATES, Appellee
                                     v.
                         Specialist JASON L. HINSON
                        United States Army, Appellant

                                ARMY 20071140

                          Headquarters, Fort Carson
                       Debra Boudreau, Military Judge
               Colonel Michael W. Meier, Staff Judge Advocate


For Appellant:  Colonel Christopher J. O’Brien, JA; Lieutenant Colonel
Steven C. Henricks, JA; Major Teresa L. Raymond, JA; Captain Nathan J.
Bankson, JA (on brief); Lieutenant Colonel Mark Tellitocci, JA; Lieutenant
Colonel Matthew M. Miller, JA; Major Brad Voorhees, JA; Captain Michael E.
Korte, JA (on reply brief).

For Appellee:  Lieutenant Colonel Mark H. Sydenham, JA; Major Lisa L.
Gumbs, JA; Captain Michael G. Pond, JA (on brief).


                              19 December 2008

                      ---------------------------------
                             SUMMARY DISPOSITION
                      --------------------------------


Per Curiam:

      Appellant has demonstrated he has not received pretrial confinement
credit pursuant to 18 U.S.C. § 3585(b)(2) for the period civilian
authorities confined him on unrelated state charges prior to his court-
martial.  See generally United States v. Gogue, __ M.J. __, No. 07-0826/AR
(C.A.A.F. Oct. 7, 2008) (order).  Accordingly, we order appellant receive
seventy-one (71) additional days of confinement credit against his sentence
to confinement.  All rights, privileges, and property of which appellant
has been deprived by virtue of that portion of his sentence set aside by
this decision are restored.  See Articles 58b(c) and 75(a), Uniform Code of
Military Justice, 10 U.S.C. §§  858b(c) and 875(a).





      On consideration of the entire record, including those matters
personally submitted by appellant, we hold the findings of guilty and the
remaining sentence as approved by the convening authority are correct in
law and fact.  Accordingly, those findings of guilty and the sentence are
AFFIRMED.

                                  FOR THE COURT:




                                  MALCOLM H. SQUIRES, JR.
                                  Clerk of Court